Name: Commission Implementing Decision (EU) 2015/1055 of 30 June 2015 concerning the consistency of certain targets included in the national or functional airspace block plans submitted by Switzerland pursuant to Regulation (EC) No 549/2004 of the European Parliament and of the Council with the Union-wide performance targets for the second reference period (notified under document C(2015) 4403) (Text with EEA relevance)
 Type: Decision_IMPL
 Subject Matter: transport policy;  environmental policy;  Europe;  air and space transport;  international law
 Date Published: 2015-07-02

 2.7.2015 EN Official Journal of the European Union L 171/14 COMMISSION IMPLEMENTING DECISION (EU) 2015/1055 of 30 June 2015 concerning the consistency of certain targets included in the national or functional airspace block plans submitted by Switzerland pursuant to Regulation (EC) No 549/2004 of the European Parliament and of the Council with the Union-wide performance targets for the second reference period (notified under document C(2015) 4403) (Only the French, German and Italian texts are authentic) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Agreement between the European Community and the Swiss Confederation on Air Transport (the Agreement) (1), Having regard to Regulation (EC) No 549/2004 of the European Parliament and of the Council of 10 March 2004 laying down the framework for the creation of the single European sky (the framework Regulation) (2), as incorporated into the Agreement, and in particular Article 11(3)(c) thereof, Whereas: (1) Pursuant to Regulation (EC) No 549/2004, as incorporated into the Agreement, the Member States and Switzerland are to adopt national or functional airspace block (FAB) plans, including binding national targets or targets at the level of FABs, ensuring consistency with the Union-wide performance targets. That Regulation also provides that the Commission is to assess the consistency of those targets on the basis of the assessment criteria referred to in point (d) of its Article 11(6) and that the Commission may decide to issue recommendations in case it identifies that those criteria have not been met. Detailed rules in this regard have been set out in Commission Implementing Regulation (EU) No 390/2013 (3). (2) Union-wide performance targets in the key performance areas of safety, environment, capacity and cost-efficiency for the second reference period (2015-2019) were adopted by Commission Implementing Decision 2014/132/EU (4). (3) Switzerland submitted to the Commission the performance plan, at FAB level, in this case FAB Europe Central (FABEC), on 30 June 2014. For its assessment, the Commission has based itself on the information submitted in the performance plan. (4) The Performance Review Body, which is charged with assisting the Commission in the implementation of the performance scheme pursuant to Article 3 of Implementing Regulation (EU) No 390/2013, submitted an initial assessment report to the Commission on 7 October 2014 and an updated version of that report on 15 December 2014. The Commission further received from the Performance Review Body reports based on information from national supervisory authorities on the monitoring of the performance plans and targets submitted in accordance with Article 18(4) of Implementing Regulation (EU) No 390/2013. (5) Concerning the key performance area of safety, the consistency of the targets submitted by Switzerland, as laid down in the FABEC performance plan, regarding the effectiveness of safety management and the application of severity classification on the basis of the Risk Analysis Tool (RAT) methodology has been assessed, in accordance with the principles laid down in point 2 of Annex IV to Implementing Regulation (EU) No 390/2013. That assessment has demonstrated that those targets are consistent with the relevant Union-wide performance target. (6) Concerning the key performance area of environment, the consistency of the targets submitted by Switzerland, as laid down in the FABEC performance plan, has been assessed, in accordance with the principles laid down in point 3 of Annex IV to Implementing Regulation (EU) No 390/2013, by using the respective FAB reference values for horizontal en route flight efficiency of the actual trajectory that, when applied, ensure at Union level that the Union-wide performance target is met, calculated by the Network Manager and set out in the Network Operations Plan (2014-2018/2019) in its most recent version of June 2014 (Network Operations Plan). That assessment has demonstrated that those targets are consistent with the relevant Union-wide performance target. (7) Therefore, the Commission considers that the targets included in the performance plan drawn up by Switzerland as regards FABEC are consistent with the Union-wide performance targets in the key performance areas of safety and environment. Therefore, in relation to all those targets, there is no need to issue recommendations that the national supervisory authority concerned propose revised targets. With respect to the targets submitted by Switzerland in the key performance areas of capacity and cost-efficiency, as laid down in the FABEC performance plan, that are not consistent with the relevant Union-wide performance targets, the Commission has issued recommendations to revise those targets, as set out in the Commission Implementing Decision concerning inconsistency of targets submitted by Switzerland. (8) The measures provided for in this Decision are in accordance with the opinion of the Single Sky Committee, HAS ADOPTED THIS DECISION: Article 1 The performance targets concerning the key performance areas of safety and environment included in the FABEC performance plan submitted by Switzerland pursuant to Regulation (EC) No 549/2004, as incorporated in the Agreement, listed in the Annex, are consistent with the Union-wide performance targets for the second reference period set out in Implementing Decision 2014/132/EU. Article 2 This Decision is addressed to the Swiss Confederation. Done at Brussels, 30 June 2015. For the Commission Violeta BULC Member of the Commission (1) OJ L 114, 30.4.2002, p. 73. (2) OJ L 96, 31.3.2004, p. 1. (3) Commission Implementing Regulation (EU) No 390/2013 of 3 May 2013 laying down a performance scheme for air navigation services and network functions (OJ L 128, 9.5.2013, p. 1). (4) Commission Implementing Decision 2014/132/EU of 11 March 2014 setting the Union-wide performance targets for the air traffic management network and alert thresholds for the second reference period 2015-19 (OJ L 71, 12.3.2014, p. 20). ANNEX Performance targets in the key performance areas of safety, environment, capacity and cost-efficiency included in the national or functional airspace block plans submitted by Switzerland pursuant to Regulation (EC) No 549/2004 found to be consistent with the Union-wide performance targets for the second reference period KEY PERFORMANCE AREA OF SAFETY Effectiveness of Safety Management (EOSM) and the application of the severity classification based on the Risk Analysis Tool (RAT) methodology MEMBER STATE FAB EOSM ATM Ground Level % (RAT) ATM overall Level % (RAT) STATE Level ANSP Level 2017 2019 2017 2019 SC Other MO SMI RIs ATM-S SMI RIs ATM-S SMI RI's ATM-S SMI RIs ATM-S Switzerland FAB EC C C D  ¥ 80  ¥ 80  ¥ 80 100 100 100  ¥ 80  ¥ 80  ¥ 80  ¥ 80  ¥ 80 100 (Belgium) (Luxembourg) (The Netherlands) (France) (Germany) Abbreviations: SC : Management objective safety culture as referred to in point 1.1(a) of Section 2 of Annex I to Implementing Regulation (EU) No 390/2013 other MO : Management objectives as listed in point 1.1(a) of Section 2 of Annex I to Implementing Regulation (EU) No 390/2013 other than safety culture RIs : Runway incursions SMI : Separation minima infringements ATM-S : ATM-specific occurrences KEY PERFORMANCE AREA OF ENVIRONMENT Horizontal en route flight efficiency of the actual trajectory MEMBER STATE FAB FAB TARGET ENVIRONMENT 2019 (Belgium/Lux) FAB EC 2,96 % (France) (Germany) (The Netherlands) Switzerland